IN THE SUPREME COURT OF IOWA
                              No. 12–1529

                         Filed January 11, 2013


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

ERIC JONATHON PALMER,

      Respondent.


      On review from the report of the Grievance Commission of the

Supreme Court of Iowa.



      In attorney disciplinary action, grievance commission recommends

thirty-day suspension. LICENSE SUSPENDED.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for

complainant.


      Eric J. Palmer, Oskaloosa, pro se.
                                    2

HECHT, Justice.

      In this attorney disciplinary action, the Iowa Supreme Court

Attorney Disciplinary Board alleges an attorney forged the signature of

his client on documents pertaining to a conservatorship and filed them

with the court. Upon our de novo review of the record, we find the Board

proved the attorney violated provisions of the Iowa Rules of Professional

Conduct by a convincing preponderance of the evidence. We conclude a

period of suspension is the appropriate sanction in this case.

      I. Background Facts and Proceedings.

      Upon our de novo review of the record, we find the following facts.

Eric J. Palmer was admitted to the practice of law in 1986. He served as

a part-time judicial magistrate from 1986 to 1989. He served as a city

councilman in Oskaloosa from 2000 to 2006 and as a member of the

Iowa House of Representatives from 2007 to 2010.           Palmer has a

substantial history of civic involvement including service on the Legal

Services Board, pro bono legal service through the Volunteer Lawyer

Project, and leadership in community organizations such as Kiwanis,

Hospice, Red Cross, Homemaker Health Aid Board, a college alumni

board, county sesquicentennial commission, and Jaycees.

      In late 2009, Palmer was hired by Linette and Steve Paulos to

establish a conservatorship for their minor child. The Pauloses resided

in Wapello County and desired the appointment of a conservator for the

purpose of settling a personal injury claim for the child. Mrs. Paulos had

taken Paxil while the child was in utero, and the child was born with

unspecified birth defects.

      Palmer directed his secretary to sign the name of Mrs. Paulos on

three documents required to establish the conservatorship and approve a

settlement of the ward’s personal injury claim: a petition for the
                                    3

appointment of a conservator for the minor child, an application to settle

the ward’s injury claim, and an application to seal the record of the

settlement. Palmer notarized the signatures on the documents and filed

them with the clerk of the district court. A district court judge entered

orders appointing a guardian ad litem for the child, appointing the child’s

parents as conservators, and scheduling a hearing on the applications to

settle the claim and seal the record of settlement. Another district court

judge subsequently entered an order authorizing the conservators to

settle the ward’s tort claim.

      Palmer subsequently filed a motion to withdraw as counsel for the

conservators in 2011 asserting he had been unable to prepare an annual

report in the conservatorship because the conservators had failed to pay

for his services and had refused to respond to his attempts to

communicate with them. When the Pauloses appeared for the hearing

on Palmer’s motion to withdraw, Mrs. Paulos denied the authenticity of

some of the signatures in the conservatorship proceedings but admitted

the authenticity of others. The presiding district court judge notified the

Board of the apparent forgeries.

      The Board filed a complaint alleging Palmer violated certain

disciplinary rules.    In his response to the Board’s inquiry, Palmer

admitted the signatures of Linette Paulos on the petition for appointment

of a conservator and the application to settle the personal injury claim

were affixed by his secretary. Palmer claimed, however, in his response

that the signatures were affixed with the express permission of

Mrs. Paulos because “[t]ime was of the essence” to assure the settlement

of the injury claim.

      Linette Paulos testified at the hearing before the grievance

commission. She affirmed that Palmer had aided her in establishing the
                                   4

conservatorship and facilitating the settlement of the ward’s personal

injury claim, and she testified she did not remember giving Palmer

authority to have his secretary sign the documents on her behalf.

Mrs. Paulos noted, however, that although she does not remember giving

such authorization, her memory is compromised as a consequence of a

traumatic brain injury for which she took Paxil during the pregnancy.

She also candidly acknowledged it was possible that she gave Palmer

authority to affix her signature to the documents but simply cannot

recall doing so.

      To be sure, the signatures on the documents were not those of

Mrs. Paulos.   Palmer testified that Mrs. Paulos had authorized him to

place her signature on the documents and explained his request for such

authority in these matters was influenced by the urgency of obtaining

prompt court approval of the tort settlement, the Pauloses’ unreliable

transportation making their travel from their Ottumwa home to his office

in Oskaloosa difficult during inclement winter weather, and the time

demands of his service in the legislature. Palmer was paid no fee for his

work on behalf of the Pauloses. The commission did not make a finding

as to whether Palmer had been authorized by Mrs. Paulos to sign her

name on the documents. In any case, Palmer did not reveal to the court

that the purported signatures of Mrs. Paulos on three documents filed

with the court were not actually her signatures. Furthermore, there is

no dispute that Palmer notarized the signature of Mrs. Paulos

notwithstanding the fact that she did not sign the document in his

presence.

      II. The Board’s Complaint.

      The Board’s complaint alleged Palmer violated two provisions of the

Iowa Rules of Professional Conduct: rule 32:3.3(a)(1) (prohibiting false
                                    5

statements of fact or law and requiring attorneys to correct false

statements of material fact or law previously made to the tribunal) and

rule 32:8.4(d) (defining professional misconduct as including conduct

prejudicial to the administration of justice).   Following a hearing, the

commission found Palmer violated both rules by filing the three

documents and failing to reveal to the court that they were not actually

signed by Mrs. Paulos.       The commission recommended Palmer be

suspended for thirty days.

      III. Scope of Review.

      Our review of the commission’s report under Iowa Court Rule

35.11 is de novo. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Liles, 808
N.W.2d 203, 205–06 (Iowa 2012).         We give the commission’s findings

weight, but we are not bound by them.            Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Thompson, 732 N.W.2d 865, 867 (Iowa 2007).

      IV. Violations.

      We find the Board failed to prove Palmer caused the signature of

Mrs. Paulos to be affixed to the documents without her express

authority. Palmer’s testimony that he was given such authority was not

convincingly challenged by Mrs. Paulos who conceded her memory deficit

may have obscured her recollection of the transaction. Yet, we find the

Board proved by a convincing preponderance of the evidence that Palmer

violated rule 32:3.3(a)(1) by filing the documents and failing to reveal to

the court that the signatures of Mrs. Paulos were affixed by a third

person and by misrepresenting through the acts of notarization that

Mrs. Paulos had appeared before him in person to sign the documents.

In each of these instances, Palmer fell short of the standard of candor to

a tribunal required by the rule.
                                      6

      We have on many occasions found rule violations and imposed

sanctions for misconduct involving false notarizations.            See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Clauss, 530 N.W.2d 453,

454 (Iowa 1995) (“To notarize any signature not affixed in the notary’s

presence is, alone, a serious violation of ethics.”); Comm. on Prof’l Ethics

& Conduct v. Bauerle, 460 N.W.2d 452, 454 (Iowa 1990) (“We think [false

notarization] can never be excused. It is manifestly unprofessional for a

lawyer, acting as a notary public, to certify that persons who did not do

so personally appeared and attested to a document.”); Comm. on Prof’l

Ethics & Conduct v. Seff, 457 N.W.2d 924, 927 (Iowa 1990); Comm. on

Prof’l Ethics & Conduct v. West, 387 N.W.2d 338, 341 (Iowa 1986).

      We also find the Board proved by a convincing preponderance of

the evidence that Palmer’s conduct was prejudicial to the administration

of justice and therefore in violation of rule 32:8.4(d). “[A]cts which violate

well-understood norms and conventions of the practice of law and

hamper the efficient and proper operation of the courts will generally

constitute a violation of this rule.”     Liles, 808 N.W.2d at 206.        We

conclude Palmer’s false notarization and his failure to disclose to the

court that the signatures of Mrs. Paulos were not authentic were clear
violations of conventions of the practice of law. See Iowa Code § 558.40

(2011) (providing knowing misstatement of material fact in notarization

punishable as a serious misdemeanor). Furthermore, his acts hampered

the efficient operation of the court by occupying its attention and

resources   in   considering    whether    the   purported    signatures    of

Mrs. Paulos were authentic and whether Palmer’s notarization of the

documents was improperly performed.          See Liles, 808 N.W.2d at 206

(concluding attorney’s filing of invalid will for probate hampered efficient

operation of the court in violation of rule 32:8.4(d)).
                                      7

      V. Discipline.

      When determining the appropriate discipline for violations of the

rules of professional conduct, we explore “ ‘the nature of the violations,

the need for deterrence, protection of the public, maintenance of the

reputation of the bar as a whole, and the [attorney’s] fitness to continue

in the practice of law.’ ” Id. (quoting Comm. on Prof’l Ethics & Conduct v.

Blomker, 379 N.W.2d 19, 21 (Iowa 1985)).          We attempt to tailor the

discipline to the specific facts and circumstances of each case,

considering any aggravating and mitigating circumstances. Id. at 206–

07.

      In choosing the appropriate sanction in cases involving false

notarizations by attorneys, we have often imposed lengthy suspensions.

See Clauss, 530 N.W.2d at 454–55; Bauerle, 460 N.W.2d at 454; Seff,

457 N.W.2d at 927; West, 387 N.W.2d at 342.           Yet, these cases have

typically involved serious sanctionable violations in addition to acts of

false notarization. Clauss, 530 N.W.2d at 454 (lying under oath, failing

to report settlement agreements, and withdrawing disputed trust funds);

Bauerle, 460 N.W.2d at 453 (preparing backdated documents in

furtherance of client’s attempted tax evasion); Seff, 457 N.W.2d at 926

(forging father’s signature on a will, preparing false petition for probate of

will, procuring false witness attestation for the will, and filing the probate

documents with the court); West, 387 N.W.2d at 340 (falsely representing

ownership of property, forging signatures of brother and brother’s spouse

on deed and directing secretary to falsely notarize the signatures, forging

brother’s signature on corporate resolution, and lying to opposing

counsel).

      As we have already noted, Palmer’s violations were not limited to

acts of false notarization, but they are notably less extensive than those
                                          8

at issue in Clauss, Bauerle, Seff, and West and deserve a correspondingly

less   severe    sanction   than    the       ones   imposed   in   those   cases.

Notwithstanding the significant mitigating facts noted above, we believe

Palmer’s prior history of discipline requires more than a public

reprimand. 1      Upon our de novo review of the record and our

consideration of the relevant factors affecting our determination of the

sanction,   we    conclude    the   commission’s        recommendation      of   a

suspension of thirty days is appropriate in this case.

       VI. Conclusion.

       We suspend Palmer’s license to practice law in Iowa for thirty days.

This suspension applies to all facets of the practice of law. Iowa Ct. R.

35.13(3).   Palmer shall comply with the notification requirements as

provided in rule 35.23.      The costs of these proceedings are taxed to

Palmer pursuant to rule 35.27(1). Absent an objection by the Board, we

shall reinstate Palmer’s license to practice law on the day after the

suspension period expires. See Iowa Ct. R. 35.13(2).

       LICENSE SUSPENDED.




      1Palmer has previously received two public reprimands and one private

admonition.